Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
											

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-7,9-13,15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150286662 A1 ; Marra; Gregory Matthew et al. (hereinafter Marra) in view of US 10528573 B1; Darling; Richard Michael et al. (hereinafter Darling), US 20160029176 A1; Marti; Lukas M. et al. (hereinafter Marti) and US 20150262219 A1; Vock; Michael et al. (hereinafter Vock).

Regarding claim 1, Marra teaches A computer-implemented method comprising: receiving, by a computing system, a plurality of content items posted to a system to be associated with a particular event; (Marra [0003] A social networking system allows its users to post content to the social networking system for presentation to other social networking system determining, by the computing system, that at least a threshold number of content items are associated with the particular event (Marra [0044] a threshold for deciding (determining) what (how much) content is generated (associated) [0046] further states using a threshold to determine a number of content items. [0048] reinforces this limitation by teaching rules (thresholds) to limit the feed's (event) content.)						generating, by the computing system … an event channel associated with the particular event; (Marra [FIG.3] step 325 - generating feed (event channel) associated with content items [0032] an event associated with the candidate content items)									and providing, by the computing system, the event channel in a content feed for presentation in a first interface with at least one additional content item that is not in the collection;  (Marra [0013]  FIG. 4 is a process flow diagram for generating a feed of content including previously associating, by the computing system, a subset of the plurality of content items with one or more tags indicative of the particular event, determining, by the computing system, that at least a threshold number of content items are associated with the particular event; based on the one or more tags indicative of a particular tag associated with the content items; (Darling [col.2, lines 62-67] The social media playback system can identify keywords to be associated with particular types of media content and store associations between the keywords and media content in a database...[Col. 3] further explains the system ability to use keywords/tags to help generate media that’s relevant [Col. 4, lines 9-10] The social media playback system can reduces the processing time required to identify keywords for associating social media content and media programs through techniques such as machine learning. Calculating relevance scores based on keywords associated with media programs and comparing each score to a threshold score may reduce the amount of processing required to associate social media content and media programs by reducing the set of eligible social media content to be processed further. The extracted keywords from the social media content may improve the ability of the social media playback system to display information and interact with a user.[FIG.2] shows the process of creating channels of data based on keywords/tags [FIG. 12&13] further show the ability to incorporate tags/keywords into the media/channel generation process)				generating, by the computing system, based on a determination that at least the threshold number of content items are associated with the particular event an event channel associated with the particular event comprising a collection of content items associated with the one or more tags indicative of a particular tag (Darling [col.2, lines 62-67] The receiving, by the computing system, a selection of the event channel; and providing, by the computing system, the collection of content items of the event channel for presentation ( Darling [Col.4, line 1-20] The social media playback system can provide advantages such as reducing resources required to process the received social media content, reducing processing time required to associate social media content with one or more media programs, and enhancing the ability of the social media in a second interface that excludes the at least one additional content item (Vock [158] channel or feed of data object representations not previously displayed to a user of the system in his/her customizable GUI. In this embodiment, if a user chooses to view his/her New Channel, the system retrieves a dataset of data objects previously displayed the particular event associated with event time information and event location information; determining that a time and a location associated with creation or upload of a first content item of the plurality of content items does not satisfy the event time information or the event location information; and prohibiting the first content item from being tagged with the one or more tags indicative of the particular event; (Marti [0019] FIG. 9 is a flowchart illustrating a method 900 for providing content related to a type of application based on historical interactions with the application on a mobile device at a particular time and location using an affinity model with associated concept tags according to embodiments of the present invention  [0081] In some embodiments, in an affinity model, an application type, location (or location attribute), and/or time can be represented by "concept tags" associated with each other using a 
Corresponding system claim 11 is rejected similarly as claim 1 above. Additional limitations: Memory, Processor (Marra [0054] Processor; [0028] Storing (memory))
Corresponding product claim 16 is rejected similarly as claim 1 above. Additional limitations: Memory, Processor (Marra [0054] Processor; [0028] Storing (memory))
Regarding claim 2, the combination of Marra, Darling, Marti and Vock teach The computer-implemented method of claim 1, wherein the receiving the plurality of content items posted to the system to be associated with the particular event comprises: receiving a plurality of content items posted to a social networking system, each content item posted to the social networking system by a posting user; (Marra [0019] The social networking system 140 shown in FIG. 2 includes a user profile store 205, a content store 210, an action logger 215, an action log 220, an edge store 225, a topic extraction engine 230, an indexing module 235, a ranking module 240, a newsfeed manager 245, and a web server 250. [0021] This allows an entity to establish a presence on the social networking system 140 for connecting and exchanging content with other social networking system users. [0022] Social networking system users may create objects stored by the content store (Content item), such as status updates, photos tagged by users (indications of association by the posting user) to be associated with other objects in the social networking system, events, groups or applications. In some embodiments, objects are received from third-party applications or third-party and determining that a user associated with the content feed follows a content source associated with the particular event (Vock [9,142,147] all show the systems ability to determine a user following specific content)
Corresponding system claim 12 is rejected similarly as claim 2 above.
Corresponding product claim 17 is rejected similarly as claim 2 above.
Regarding claim 3, the combination of Marra, Darling, Marti and Vock teach The computer-implemented method of claim 1, wherein the receiving the plurality of content items posted to the system to be associated with the particular event comprises:for each content item of the plurality of content items, comparing time information associated with the content item to event time information associated with the particular event. (Marra [0022]  The content store 210 may also store time values associated with the stored content items indicating a duration a content item was presented to a user. [0030] and association with a time (e.g., a time the content item was generated); [0032] Example attributes associated with candidate content items and used to generate an index include: a time the candidate content items were created (time information about the content 
Corresponding system claim 13 is rejected similarly as claim 3 above.
Corresponding product claim 18 is rejected similarly as claim 3 above.
Regarding claim 5, the combination of Marra, Darling, Marti and Vock teach The computer-implemented method of claim 1, further comprising ranking subset of the plurality of content items based on ranking criteria, wherein the subset of plurality of content items are ordered within the event channel based on the ranking. ( Marra  [0033] The ranking module 240 ranks candidate content items in an index based on a likelihood of the viewing user interacting with a candidate content item. Various factors may be used to determine the likelihood of the viewing user 
Corresponding system claim 15 is rejected similarly as claim 5 above.
Corresponding product claim 20 is rejected similarly as claim 5 above.
Regarding claim 6, the combination of Marra, Darling, Marti and Vock teach The computer-implemented method of claim 5, wherein the ranking criteria comprise at least one of: a number of likes received for each content item, a number of times each content item was shared with other users, a number of comments that were posted in response to each content item, a number of users following each content source that posted each content item, a number of users that accessed each content item, an average amount of time spent by users viewing each content item, a video quality of each content item, or a sound quality of each content item. ( Marra  [0033] The ranking module 240 ranks candidate content items in an index based on a likelihood of the viewing user interacting with a candidate content item. Various factors may be used to determine the likelihood of the viewing user interacting with the candidate content item. In one embodiment, prior interactions by the viewing user with other content items are used to determine the likelihood of the viewing user interacting with a candidate content item. For example, based on a user's historical interactions with content items, the ranking module 240 determines likelihoods that the viewing user performs different types of interactions with a candidate content item (e.g., indicate a preference for a candidate content item, share a candidate content item with another social networking system user, comment on a candidate content item, etc.). Different types of interactions with a candidate content items may be associated with different weights, allowing different types of user interactions to differently affect the ranking of a candidate content item. Additionally, a time period when a candidate content item is to be presented to the viewing user may affect the 
Regarding claim 7, the combination of Marra, Darling, Marti and Vock teach The computer-implemented method of claim 1, wherein the providing the event channel in the content feed comprises automatically beginning playback of the event channel within the content feed. (Darling [FIG.11,12 &15] FIG. 11 shows techniques in which the social media playback system 100 automatically synchronizes social media content to the progress of the relevant media program being viewed...the social media playback system 100 can automatically identify elements of social media content containing banned words and mark them as rejected in a database, e.g., the database 300 shown in FIG. 3...The display option column 1508 shows the current display setting for each social media element. The display setting may be " automatically accepted" or " automatically rejected," which indicate, respectively, the social media playback system 100 has automatically determined whether to show or hide a social media message, for example, based on keywords associated with the message, a user associated with the message, a relevance of the message, or other factors. 
Regarding claim 9, the combination of Marra, Darling, Marti, and Vock teach The computer-implemented method of claim 1, wherein the providing the event channel in the content feed comprises determining that a user accessing the content feed is interested in the particular event. (Marra [0024] The action log 220 may be used by the social networking system 140 to track user actions on the social networking system 140, as well as actions on third party systems 130 that communicate information to the social networking system 140. Users may interact with various objects on the social networking system 140, and information describing these interactions is stored in the action log 220. Examples of interactions with objects include: commenting on posts, sharing links, checking-in to physical locations via a mobile device, accessing content items, and any other suitable interactions. Additional examples of interactions with objects on the social networking system 140 to be included in the action log 220 include: commenting on a photo album, communicating with a user, establishing a connection with an object, joining an event, joining a group, creating an event, authorizing an application, using an application, expressing a preference for an object ("liking" the object), and engaging in a transaction. Additionally, the action log 220 may record a user's interactions with advertisements on the social networking system 140 as well as with other applications operating on the social networking system 140. In some embodiments, data from the action log 
Regarding claim 10, the combination of Marra, Marti, Darling and Vock teach The computer-implemented method of claim 1, further comprising receiving event information for a plurality of events, the plurality of events comprising the particular event. (Marra [0022] Social networking system users may create objects stored by the content store 210, such as status updates, photos tagged by users to be associated with other objects in the social networking system, events (plurality of events), groups or applications. [0030] association with isolated events (plurality of events), and association with a time [0032] Events (plurality of events) associated with candidate content items may be associated with the viewing user (e.g., birthdays, anniversaries, etc.) or may be associated with multiple social networking system users (e.g., holidays).)
Claims 4,14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150286662 A1 ; Marra; Gregory Matthew et al. (hereinafter Marra) in view of US 10528573 B1; Darling; Richard Michael et al. (hereinafter Darling), US 20150262219 A1; Vock; Michael et al. (hereinafter Vock), US .
Regarding claim 4, the combination of Marra, Marti, Darling and Vock teach The computer-implemented method of claim 1, 	wherein the event time information or the event location information is obtained				The combination lacks explicitly teaching wherein the event time information or the event location information is obtained from a third party source.												However Cox helps teach obtained from a third party source. ( Cox [0045] As stated above, event data such as sports event data can be obtained in near-real-time from a third party service provider such as STATS, Inc. Event Metadata 116 can be generated automatically using such third party data. For example, a content provider 20 can implement software code at the uplink or elsewhere in the content delivery system 10 to filter such third party data to select designated types of the data (e.g., a score change in a baseball game, but not a strikeout or fly ball out) to generate an Event Metadata 116 message. Thus, the content provider 20 need not employ any human operator 104, but rather the trigger data can be obtained solely from third party data that is automatically filtered by software to generate Event Metadata 116. [0047] Implementation alternatives for generating Event Metadata from the third party event data can include at least one of the following, among other alternatives: a Generic Event broadcast with time offset implied when received by the playback device 14; an Event broadcast 
Corresponding system claim 14 is rejected similarly as claim 4 above.
Corresponding product claim 19 is rejected similarly as claim 4 above. 
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered
35 USC § 103
Regarding Applicant’s Argument (pages 9-13): Examiner’s response:- Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 10528573 B1; Darling; Richard Michael et al. and US 20150262219 A1; Vock; Michael et al.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165